DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Request for Continued Examination
A ‘Request for Continued Examination’, on 09 September 2021, under 37 C.F.R. 1.114, including the fee set forth in 37 C.F.R. 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. 1.114, and the fee set forth in 37 C.F.R. 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. 1.114.  
	The ‘Amendment under 37 C.F.R. 1.114’, filed 09 September 2021, has been ENTERED and the present allegations/arguments have been fully considered. Upon further consideration and search along with the below indicated allowability of claims, ‘Species Election I – First and Second Promoter’ and ‘Species Election II – Heterologous Nucleic Acid Molecule along with the Corresponding “SEQ ID NO:”’ are hereby withdrawn.

Status of Claims
	Claims 8-15, 18, 22, 24-32, and 34-36 are canceled.
	Claims 1, 5, 19, 38, and 39 are amended.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Stephen J. Rosenman (206.694.4875) on 27 December 2021. (See attached ‘Applicant-Initiated Interview Summary’.)

Please amend the claims as follows:
1. (Currently Amended) A recombinant yeast host cell comprising an heterologous nucleic acid molecule having a first promoter operatively linked to a first nucleic acid molecule coding for a first heterologous protein, wherein:
the first heterologous protein is a glucoamylase which comprises an amino acid sequence having at least 90% identity to the amino acid sequence of SEQ ID NO: 1 and has an amino acid substitution at one or more of positions 8, 12, 40, 101, 277 and 487 of SEQ ID NO: 1

19. (Currently Amended) 


The recombinant yeast host cell of claim 2, wherein the first promoter and the second promoter consist of pauSp and tdhlp and wherein the first heterologous protein has the amino acid sequence of SEQ ID NO: 4.
20. (Currently Amended) An isolated glucoamylase having the amino acid sequence of SEQ ID NO: 2, SEQ ID NO: 3 or SEQ ID : 4
21. (Canceled)
23. (Currently Amended) A process for hydrolyzing a lignocellulosic biomass, said process comprising combining when expressed by the recombinant yeast host cell
33. (Canceled)
38. (Currently Amended) The recombinant yeast host cell of claim 1, wherein the first heterologous protein comprises the amino acid sequence set forth in SEQ ID NO: 2, SEQ ID NO: 3 or SEQ ID NO: 4
39. (Canceled)
40. (New) A recombinant yeast host cell comprising a first heterologous protein which comprises an amino acid sequence having at least 90% identity to the amino acid sequence of SEQ ID NO: 4, wherein amino acid position 40 of SEQ ID NO: 4 is asparagine.
41. (New) An isolated glucoamylase comprising an amino acid sequence having at least 90% identity to the amino acid sequence of SEQ ID NO: 4, wherein the isolated glucoamylase has an asparagine residue at amino acid position 40 of SEQ ID NO: 4.

Rejoinder
Claims 1-7, 16, 17, 19, 37, and 38 are directed to an allowable product. Pursuant to the procedures set forth in M.P.E.P. § 821.04(B), claim 23, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 C.F.R. 1.104.
Election/Restriction’, mailed 02 October 2019, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
In response to the ‘Claim Rejections - 35 U.S.C. § 112(a), Lack of Written Description – Glucoamylase Having At Least 70% Identity to SEQ ID NO: 1 And Has An Amino Acid Substitution At One Or More Of Positions 8, 12, 40, 101, 277, and 487 of SEQ ID NO: 1’ found in the ‘Final Office Action’, mailed 12 March 2021, the ‘Amendment under 37 C.F.R. 1.114’, filed 09 September 2021, amends independent claim 1 to recite in pertinent part that the first heterologous protein is a glucoamylase or an alpha-amylase that comprises an amino acid sequence having at least 90% identity to the amino acid sequence of, respectively, SEQ ID NO: 1. It is alleged/argued on pages 7-9 that the presently amended claims satisfy the written description requirement where, as disclosed in the specification 
In response to the ‘Claim Rejections - 35 U.S.C. § 112(a), Lack of Written Description – Functional Fragment’ found in the ‘Final Office Action’, mailed 12 March 2021, the ‘Amendment under 37 C.F.R. 1.114’ (p9), filed 09 September 2021, alleges/argues claim 38 is amended to remove the reference to a “functional fragment” and requests withdrawal of this rejection. In view of the amendment to claim 38 this rejection is withdrawn.
In response to the ‘Claim Rejections - 35 U.S.C. § 112(b), Vague and Indefinite’ found in the ‘Final Office Action’, mailed 12 March 2021, the ‘Amendment under 37 C.F.R. 1.114’, filed 09 September 2021, submits that a skilled person would have no difficulty recognizing the metes and bounds of subject matter encompassed by the present claims. It is alleged/argued on pages p9-11 that the claims require the heterologous protein that can be expressed in the recombinant yeast host cell exhibits: 1) at least 90% identity to SEQ I D NO: 1 (when the first heterologous protein is a glucoamylase) and has an amino acid substitution at one or more positions 8, 12, 40, 101, 277, and 487 of SEQ ID NO: 1 (when the first heterologous protein is a glucoamylase). Further, it is submitted that it is clear from the plain language of the claims that both (i) the recited minimal amount of 
In response to the ‘Claim Rejections - 35 U.S.C. § 112(d), Failing to Further Limit/Failing to Include All the Limitations of the Claim Upon which it Depends’ found in the ‘Final Office Action’, mailed 12 March 2021, the ‘Amendment under 37 C.F.R. 1.114’ (p11-12), filed 09 September 2021, amends claim 38 to no longer recite “functional fragment” and alleges/argues the amendment to claim 1 (from which claim 38 depends), the heterologous protein has at least 90% identity to the recited reference sequence and has at least one amino acid substitution at one of the expressly recited sequence positions. In view of the amendments to the claims the allegations/arguments are found persuasive and, thus, this rejection is hereby withdrawn.
The most relevantly identified reference is WO 2011/153516 (see ‘Information Disclosure Statement’, filed 02 March 2018; “WO ‘516”). WO ‘516 discloses recombinant yeast host cells. As persuasively argued in the ‘Amendment under 37 C.F.R. 1.114’, filed 09 September 2021, WO ‘516 is silent with respect to the any disclosure of a glucoamylase having at least one amino acid substitution at an explicitly specified sequence position, as 
A search of the prior art identifies SEQ ID NO: 1863 of U.S. Patent Application Publication No. 2009/0325240 (Sequence Alignment of SEQ ID NO 1 with SEQ ID NO 1863 of USPGPUB 20090325240. Search conducted on 11 December 2021, 2 pages; see attached ‘PTO-892’), SEQ ID NO: 6082 of U.S. Patent Application Publication No. 2011/0277179 (Sequence Alignment of SEQ ID NO 1 with SEQ ID NO 6082 of USPGPUB 20110277179. Search conducted on 11 December 2021, 2 pages; see attached ‘PTO-892’), SEQ ID NO: 445 of U.S. Patent Application Publication No. 2013/0323822 (Sequence Alignment of SEQ ID NO 1 with SEQ ID NO 445 of USPGPUB 20130323822. Search conducted on 11 December 2021, 2 pages; see attached ‘PTO-892’) as having 100% query match and 100% local similarity to SEQ ID NO: 1 of this application. However, none of these reference discloses the specific “amino acid substitutions at one or more positions 8, 12, 40, 101, 277 and 487” within these sequences. Additionally, it should be recognized that the “amino acid substitutions at one or more positions 8, 12, 40, 101, 277 and 487 of SEQ ID NO: 1” are represented by SEQ ID NO: 2-4. For example, a search identifies SEQ ID NO: 445 of U.S. PTO-892’) as having 99.7% query match and 99.8% best local similarity to SEQ ID NO: 4 of this application. The difference being at amino acid position 40 where SEQ ID NO: 4 of this application is asparagine and that of U.S. Patent No. 10,294,484 is alanine. U.S. Patent No. 10,294,484 does not disclose the specific amino acid substitution at position 40. Therefore, based upon percent identity and absence of specific amino acid substitutions at one or more positions 8, 12, 40, 101, 277 and 487 of SEQ ID NO: 1, none of these sequences are applicable as prior against the claims. Further, the Written Opinion of the International Search Authority for PCT/IB2016/055162 indicates that SEQ ID NO: 2-4 do not appear to be disclosed in the prior art. (see Item V Reasoned statement on Novelty, Inventive Step and Industrial Applicability 1.14) 
In view of the amendments to the claims along with the presented allegations/arguments in the ‘Amendment under 37 C.F.R. 1.114’, filed 09 September 2021, and the above authorized ‘Examiner’s Amendment’ the rejections found in the ‘Final Office Action’, mailed 12  March 2021, have been overcome. No other grounds for rejection are present.
No pending United States applications have been identified with claims directed to the same invention as claimed herein.
Therefore, claims 1-7, 16, 17, 19, 20, 23, 37, 38, 40, and 41 are deemed allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636